DETAILED ACTION
This Office Action is in response for Application # 17/492,138 filed on October 01, 2021 in which claims 87-116 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 87-116 are pending, of which claims 87-89, 98-100, 107, 114 and 115 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 87-89, 98-100, 107, 114 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdev et al. US 2018/0013720 A1 (hereinafter ‘Sachdev’) in view of Pavlov et al. US 2008/0243905 A1 (hereinafter ‘Pavlov’) as applied, and further in view of Shah et al . US 2016/0224938 A1 (hereinafter “Shah”). 

As per claim 87, Sachdev disclose, An artificial intelligence system comprising (Sachdev: paragraph 0020: disclose a social-networking system and examiner concedes that the prior-art does not teach artificial intelligence. Examiner discuss this limitation in secondary art below): 
one or more processors (Sachdev: paragraph 0095: disclose processor); and 
a non-transitory computer readable medium storing a plurality of instructions (Sachdev: paragraph 0102: disclose computer-readable non-transitory storage medium), which when executed, cause the one or more processors to (Sachdev: paragraph 0095: disclose processor): 
crawl a website to identify and parse one or more product pages (Sachdev: paragraph 0007: disclose a web crawler extracts an item listing recognizer identifies website listing items such as product listings on crawled web pages), the one or more product pages comprising data, including one or more images (Sachdev: paragraph 0048: disclose product listing includes title, product images, availability etc), about a respective product (Sachdev: paragraph 0048: disclose product listing); 
extract product attributes from at least a first product page (Sachdev: paragraph 0048: disclose product listing includes product features ‘attributes’, price, description, special offers).
It is noted, however, Sachdev did not specifically detail the aspects of
an artificial intelligence system;
create a first product data record using the extracted product attributes, wherein the first product record is missing a first attribute that corresponds to a code from a first taxonomy; provide the first product data record to a machine learning model; 
use the machine learning model to predict: the first attribute that corresponds to a code from a first taxonomy as recited in claim 87.
On the other hand, Pavlov achieved the aforementioned limitations by providing mechanisms of
an artificial intelligence system (Pavlov: paragraph 0020: disclose machine learning mechanism ‘system’);
create a first product data record using the extracted product attributes (Pavlov: paragraph 0025: disclose create product data cause the attribute extractor to produce the marked token sequence, which examiner equates to as augmenting the input data of the product ‘shoes’), wherein the first product record is missing a first attribute that corresponds to a code from a first taxonomy (Pavlov: paragraph 0039: disclose extracted skeleton token to trained machine learning mechanism to generates predictions of accuracy and paragraph 0025: the additional data added ‘missing’ is “color”, “Brand”, “Type” to complete the product data record. Paragraph 0005: disclose taxonomy of classes, which is well known in the art); 
provide the first product data record to a machine learning model (Pavlov: paragraph 0044 and paragraph 0045: disclose the input text identified as the value for multiple attributes and generating the match multiple attributes to which the token matched and paragraph 0039: disclose training machine learning mechanism); 
use the machine learning model to predict: the first attribute that corresponds to a code from a first taxonomy (Pavlov: paragraph 0034: disclose improving the accuracy of decisions relating to the class of the current token. Paragraph 0005: disclose taxonomy of classes, which is well known in the art).
The motivation for doing so would have been to determine the brand, size and color of a product from the text of an advertisement for the product (Pavlov: paragraph 0004).
It is noted, however, neither Pavlov nor Sachdev specifically detail the aspects of
use the first predicted attribute with respect to cross-border shipping of the first product as recited in claim 87.
On the other hand, Shah achieved the aforementioned limitations by providing mechanisms of
use the first predicted attribute with respect to cross-border shipping of the first product (Shah: paragraph 0066: disclose correcting and predicting the correct address where the item need to be shipped based on the historical shipment of the individual).
The motivation for doing so would have been to provide address information/data in the event of incorrect, incomplete, and/or changed address information/data (Shah: paragraph 0002 ).
Sachdev, Shah and Pavlov are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Normalization Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Sachdev, Shah and Pavlov because they are both directed to normalization systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Pavlov and Shah with the method described by Sachdev in order to solve the problem posed.
Therefore, it would have been obvious to combine Pavlov and Shah with Sachdev to obtain the invention as specified in instant claim 87.

As per claim 88, most of the limitations of this claim have been noted in the rejection of claim 87 above. In addition, Sachdev disclose, wherein the extracted product attributes include one or more images (Sachdev: paragraph 0048: disclose product listing includes title, product images, availability etc).

As per claim 89, most of the limitations of this claim have been noted in the rejection of claim 87 above. In addition, Sachdev disclose, wherein extracting product attributes from at least the first product page comprises extracting product attributes from at least text of the first product page, and wherein the extracted product attributes include a product material, a product composition, a product form, a product utility, and/or function (Sachdev: paragraph 0048: disclose product listing including description and product features which examiner equates as product material. Examiner argues that prior art only need to teach one feature due to word “and/or”).

As per claim 98, Sachdev disclose, A computer-implemented method, the method comprising (Sachdev: paragraph 0093: disclose methods): remaining limitations in this claim 98 are similar to the limitations in claim 87. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 87.

As per claim 99, limitations of this claim are similar to claim 88. Therefore, examiner rejects claim 99 limitations under the same rationale as claim 88.

As per claim 100, limitations of this claim are similar to claim 89. Therefore, examiner rejects claim 100 limitations under the same rationale as claim 89.

As per claim 107, Sachdev disclose, A non-transitory computer-readable medium comprising instructions that when executed by a computer system, cause the computer system to perform operations comprising (Sachdev: paragraph 0102: disclose computer-readable non-transitory storage medium): remaining limitations in this claim 107 are similar to the limitations in claim 87. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 87.

As per claim 114, limitations of this claim are similar to claim 88. Therefore, examiner rejects claim 114 limitations under the same rationale as claim 88.

As per claim 115, limitations of this claim are similar to claim 89. Therefore, examiner rejects claim 115 limitations under the same rationale as claim 89.

Allowable Subject Matter
Claims 90-97, 101-106, 108-113 and 116 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub US 20120203708 A1 disclose “USING NON-PUBLIC SHIPPER RECORDS TO FACILITATE RATING AN ENTITY BASED ON PUBLIC RECORDS OF SUPPLY TRANSACTIONS”
US Pub US 20140358828 A1 disclose “MACHINE LEARNING GENERATED ACTION PLAN”
US Pat. US 8122026 B1 disclose “Finding and disambiguating references to entities on web pages”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159